internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom fi p - plr-113298-98 date date legend corporation state a date z dear this is in reply to a letter dated date requesting certain rulings on behalf of corporation the requested rulings concern whether cold storage warehouses and central refrigeration systems constitute real_estate_assets for purposes of sec_856 of the internal_revenue_code facts corporation is a state a corporation that intends to elect to be taxed as a real_estate_investment_trust reit under subchapter_m of chapter of the code corporation currently provides public refrigerated warehouse space for customers to store perishable products corporation does not produce manufacture process sell or store food products on its own behalf corporation currently provides services typically provided in both the cold and dry storage industries including shipping and handling billing order management and distribution related_services prior to date corporation will sell its service businesses to a third party after the sale corporation’s only assets will be warehouses and central refrigeration systems corporation will lease the warehouses and the central refrigeration systems to the new third party owner of the service businesses after the sale and lease have been executed corporation will cc dom fi p - plr-113298-98 elect to be treated as a reit corporation owns and operates more than z cold storage warehouses that are substantially_similar to other cold storage warehouses in the industry the interior clearance for each warehouse is approximately feet and each warehouse generally encompasses big_number to big_number square feet the warehouses are not designed or intended to be dismantled or relocated the foundations of the warehouses are reinforced concrete slabs approximately six inches thick installed over a gravel base with galvanized steel framing to prevent the ground beneath the floor from freezing and cracking the warehouse floor an underground heating system is generally installed comprised of piping originating from the roof that keeps the floor at approximately degrees fahrenheit the exterior freezer walls are poured concrete tilt-up and insulated with six inches of pink fiberglass insulation over wood paneling the dock walls are corrugated steel construction the warehouse roof generally consists of a heavy duty tar product covering inches of pink fiberglass insulation corporation’s warehouses generally include a large central room maintained at zero degrees fahrenheit one or more rooms for long-term storage maintained at a temperature well below zero docking stations a small office a small machine shop and an engine room the interior of the freezer sections are large open areas used to store food each section contains wood or steel shelving used to stack customer products several mechanically operated doors with fiberglass exteriors over insulation connect the cold storage area with the docking areas floors of the freezer sections are treated concrete with vapor barriers approximately percent of the space in corporation’s warehouses is temperature controlled freezer space maintained at zero degrees fahrenheit and below the remaining space is cooler and or dry storage space docking space for loading and unloading represents only a minimal portion of each location human activity in the refrigerated and freezer sections of the warehouse is restricted to unloading deliveries storing the packaged goods maintaining inventory and loading shipments occasionally minor repairs or maintenance are performed in the cold sections each of corporation’s central refrigeration systems systems was installed as part of the original construction of the warehouse none of the systems has ever been moved in its entirety to another location the systems are either ammonia or freon systems and include compressors boosters condensers pumps evaporators vessels motors storage tanks and insulated pipes which connect the components of the systems although every component can be identified as a separate_unit each cc dom fi p - plr-113298-98 component works in conjunction with the other components to form a complete closed refrigeration system the components function as a unit so that no component by itself is useful nor is the system functional without all the components the compressors and boosters lower the temperature of the ammonia or freon the cooled refrigerant is then pumped through insulated pipes to the evaporators within the freezer or refrigerated areas evaporators attached to the ceilings of the refrigeration and freezer storage areas within the warehouses cool the storage area by forcing air provided from the condensers past the refrigerant into the storage area the compressors and evaporators weigh several thousand pounds and must be transported by forklifts for installation or disassembly the compressors are anchored to concrete stands by securing each foot of the compressor over an anchor stud in poured concrete the evaporators are bolted to the roof of the warehouse compressors and evaporators are difficult and expensive to dismantle and thus are infrequently dismantled and replaced the condensers are set on structural steel stands on the warehouse roof each stand is supported by beams that run from the roof through the facility to the concrete floor of the warehouse the condensers generally weigh between big_number and big_number pounds and require a crane to be installed or dismantled generally a condenser will only be removed when it is retired or cannot function to service the warehouse the refrigerant pumps are connected to the storage vessels and pump the refrigerant throughout the system both the vessels and pumps are anchored in concrete although the pumps storage vessels and boosters are somewhat more portable than the other components they are rarely ever moved pursuant to an audit by the service for the tax years ended and corporation treats the warehouses and systems as real_property law and analysis sec_856 provides that at least percent of a reit’s gross_income must be derived from among other sources rents_from_real_property sec_856 provides that at least percent of a reit’s gross_income must be derived from among other sources rents_from_real_property sec_856 provides that at the close of each quarter of its tax_year at least percent of the value of a reit’s total assets must be represented by real_estate_assets cash and cash items including receivables and government securities sec_856 defines the term real_estate_assets in part to mean real cc dom fi p - plr-113298-98 property including interests_in_real_property and interests in mortgages on real_property and shares or transferable certificates of beneficial_interest in other reits sec_856 provides that the term interests_in_real_property includes fee ownership and co-ownership of land or improvements thereon leaseholds of land or improvements thereon options to acquire land or improvements thereon and options to acquire leaseholds of land or improvements thereon but does not include mineral oil or gas royalty interests sec_1_856-3 of the income_tax regulations provides in part that the term real_estate_assets means real_property sec_1_856-3 provides that real_property includes land or improvements thereon such as buildings or other inherently permanent structures thereon including items which are structural_components of such buildings or structures local law definitions will not be controlling for purposes of determining the meaning of real_property for purposes of sec_856 and the regulations thereunder under this regulation real_property includes for example the wiring in a building plumbing systems central heating or central air-conditioning machinery pipes or ducts elevators or escalators installed in a building or other items which are structural_components of a building or other permanent structure the term does not include assets accessory to the operation of a business such as machinery printing press transportation equipment which is not a structural_component of the building office equipment refrigerators individual air-conditioning units grocery counters furnishings of a motel hotel or office building etc even though such items may be termed fixtures under local law sec_856 provides that rents_from_real_property include subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property leased under or in connection with a lease of real_property but only if the rent attributable to such personal_property for the taxable_year does not exceed percent of the total rent for the taxable_year attributable to both the real and personal_property leased under or in connection with such lease revrul_71_220 1971_1_cb_210 considers whether mobile home units installed in a planned community are real_property for purposes of sec_856 the units were delivered to a site where they were set on foundations consisting of pre- engineered blocks the wheels and axles were removed from the units and the units were affixed to the ground by six or more steel straps a carport or screened porch was attached to each unit and the unit was connected to utilities the revenue_ruling holds that the units are real_property within the meaning of sec_856 revrul_73_425 1973_2_cb_222 considers whether a mortgage secured_by a shopping center and its total energy system is an obligation secured_by real_property cc dom fi p - plr-113298-98 a total energy system is a self-contained facility for the production of all the electricity steam or hot water and refrigeration needs of associated commercial or industrial buildings building complexes shopping centers apartment complexes and community developments the system may be permanently installed in the building attached to the building or it may be a separate structure nearby the principal components consist of electric generators powered by turbines or reciprocating engines waste heat boilers heat exchangers gas-fired boilers and cooling units in addition each facility includes fuel storage tanks control and sensor equipment electrical substations and air handling equipment for heat hot water and ventilation it also includes ducts pipes conduits wiring and other associated parts machinery and equipment the revenue_ruling holds in part that a mortgage secured_by the building and the system is a real_estate asset regardless of whether the system is housed in the building it serves or is housed in a separate structure apart from the building it serves this is because the interest in a structural_component is included with an interest held in a building or inherently_permanent_structure to which the structural_component is functionally related revrul_75_424 1975_2_cb_270 concerns whether various components of a microwave transmission system are real_estate_assets for purposes of sec_856 the system consists of transmitting and receiving towers built upon pilings or foundations transmitting and receiving antennae affixed to the towers a building equipment within the building and waveguides the waveguides are transmission lines from the receivers or transmitters to the antennae and are metal pipes permanently bolted or welded to the tower and never removed or replaced unless blown off by weather the transmitting multiplex and receiving equipment is housed in the building prewired modular racks are installed in the building to support the equipment that is installed upon them the racks are completely wired in the factory and then bolted to the floor and ceiling they are self-supporting and do not depend upon the exterior walls for support the equipment provides for transmission of audio or video signals through the waveguides to the antennae also installed in the building is a permanent heating and air conditioning system the transmission site is surrounded by chain link fencing the revenue_ruling holds that the building the heating and air conditioning system the transmitting and receiving towers and the fence are real_estate_assets the ruling holds further that the antennae waveguides transmitting receiving and multiplex equipment and the prewired modular racks are assets accessory to the operation of a business and therefore not real_estate_assets although not conclusive cases classifying property as either real_property or personal_property for purposes of the investment_tax_credit under former sec_38 repealed by the tax_reform_act_of_1986 p l are instructive in determining whether assets constitute real_estate_assets the classification of property for purposes of the investment_tax_credit is analogous to such determinations for reit purposes in fact the legislative_history underlying the investment_tax_credit describes assets accessory to a business eligible for the credit largely the same as sec_1_856-3 cc dom fi p - plr-113298-98 describes assets accessory to the operation of a business that are not considered real_estate_assets for reit purposes see s rept no 87th cong 2d sess 1962_3_cb_716 65_tc_664 considered whether outdoor advertising signs constituted tangible_personal_property eligible for the investment_tax_credit in a decision granting the investment_tax_credit the court set forth factors to be considered in the determination of whether property is realty or personalty these factors are is the property capable of being moved and has it in fact been moved is the property designed or constructed to remain permanently in place are there circumstances that tend to show the expected or intended length of affixation how substantial a job is removal of the property and how time-consuming is it how much damage will the property sustain upon its removal what is the manner of affixation of the property to the land the service applied the criteria set forth in whiteco in revrul_80_151 1980_1_cb_7 and concluded that certain outdoor advertising displays are tangible_personal_property in 87_tc_463 aff’d 849_f2d_1398 11th cir the petitioner placed_in_service an addition to a refrigerated facility for the storage of frozen food products the petitioner sought an investment_tax_credit contending that the structure placed_in_service is tangible_personal_property eligible for the credit petitioner argued that the facility is merely a giant refrigerator or freezer that is in the nature of machinery and thus personal_property in opposition the service argued that the addition is a building and thus is excluded from the definition of tangible_personal_property the court denied the investment_tax_credit and concluded that the refrigerated area is a fixed stationary structure its primary function is to store frozen foods at low temperatures the court found that although the refrigerated area contained system components and functioned through the use of those components which are in the nature of machinery the structure’s primary function could not be thought of as mechanical or accomplished by machinery in the ordinary sense of that term cc dom fi p - plr-113298-98 88_tc_816 also involved the classification of a refrigerated warehouse and its central refrigeration system for purposes of the investment_tax_credit in loda the asset consisted of a concrete base with prefabricated modular foam panels together with air-cooled condensers and a commercial engine which provide refrigeration to five separate compartments refrigerated to different temperatures for various purposes the service contended that the asset constitutes a building and thus is ineligible for the investment_credit in addition the service argued that the asset is not other tangible_property used as an integral part of a manufacturing or production activity or as a bulk_storage_facility within the meaning of sec_48 finally the service argued that the air-cooled condensers and commercial engine do not qualify for the investment_credit because they are structural_components the court examined each of the compartments individually and determined that only one compartment qualified for the investment_tax_credit as tangible_personal_property because it is used as an integral part of manufacturing production or extraction the court found that each remaining compartment either does not function as an integral part of the production process or is considered a building for investment_tax_credit purposes the court also found that the condensers and commercial engine do not qualify for the credit because they are part of a central refrigeration system that is a structural_component of a building corporation’s cold storage warehouses are constructed to remain permanently in place cannot be readily moved are unlikely to be moved and are not intended to be moved therefore they are inherently permanent structures see whiteco revrul_80_151 and revrul_71_220 inherently permanent structures are real_property and the term real_estate_assets means real_property sec_1_856-3 the systems are designed and intended to be permanent although comprised of components that individually can be removed the components are rarely if ever removed because they are part of a system the systems are permanently affixed and functionally related to their associated warehouses moving all or part of the systems would be extremely difficult and would likely affect their function therefore the systems are structural_components of the warehouses which are inherently permanent structures see revrul_73_425 and loda under sec_1_856-3 real_property includes items that are structural_components of a permanent structure furthermore the warehouses and systems are not used in a manufacturing or production process and are not the functional equivalent of any item cited in the regulations under sec_856 or the legislative_history of the investment_tax_credit as an example of an accessory to the operation of a business accordingly based on the information submitted and representations made we conclude that corporation’s cold storage warehouses and central refrigeration systems as described above constitute real_property for purposes of sec_856 and sec_856 in addition because the warehouses and systems are real_property they cc dom fi p - plr-113298-98 constitute real_estate_assets for purposes of sec_856 and sec_856 no opinion is expressed or implied as to the federal tax consequences of this transaction under any provision not specifically addressed herein furthermore no opinion is expressed concerning whether corporation otherwise qualifies as a reit under subchapter_m part ii of chapter of the code specifically no opinion is expressed concerning the treatment of any shelving in corporation’s cold storage warehouses for purposes of sec_856 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely assistant chief_counsel financial institutions products by ________________________________ alvin j kraft chief branch enclosures copy of this letter copy for sec_6110 purposes
